DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
During a telephone conversation with Eric Gash on 10 February 2022 a provisional election was made with traverse to prosecute claims 1-6, drawn to a core accessing location in virtual memory, classified in G06F12/1027 (translation lookaside buffers).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 drawn to a multicore processor/ mainboard/ method applied to a multicore processor carrying out a coherence algorithm, classified in G06F12/0815 (virtual memory systems handling multiple concurrent coherency transactions) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US 2019/0377688, different assignee) and Uchibori (US 5,946,717).
1. A processor core, wherein the processor core is coupled to a translation lookaside buffer and a first memory and the processor core further comprises a memory processing module implemented in hardware logic wherein the memory processing module comprises: 
an instruction processing unit, adapted to identify a virtual memory operation instruction from received instructions, and send the virtual memory operation instruction to a bus request transceiver module; the bus request transceiver module, adapted to send the virtual memory operation instruction to an interconnection unit;  (Basu teaches: “This TLBi instruction causes the hardware of the initiating processor core to broadcast a TLB invalidation signal to all other processor cores in the processing system. When the other processor cores receive the TLB invalidation signal, they will micro-interrupt and invalidate the appropriate TLB entries without needing to enter the OS or run kernel code. Thus, using the TLBi instruction to perform the TLB shootdown is in many cases more efficient than sending an IPI and loading a heavyweight kernel IPI handler in certain cases.” Basu paragraph 0016.  Note Basu teaches the TLBi/TLB invalidate signal causing the initiating of the initiating core to broadcast the TLBi/TLB invalidate signal to the other cores, implying receipt of that signal by the initiating core.  
Basu does not teach a bus used to send the invalidation signal.   
Uchibori teaches: “The instruction decoder 110 decodes instructions from a program memory (not illustrated) in the processor one-by-one. If the decoded instruction is a TLB invalidation instruction, the instruction decoder 110 issues an invalidation message to the invalidation bus 400.” Uchibori column 2 lines 40-45.  “Referring to FIG. 6, when the invalidation controller 120 receives an invalidation message via the invalidation bus 400 in step S201, the invalidation controller 120 outputs a logical page address to be invalidated to the TLB 140 in step S202, and the invalidation controller 120 activates a logical page information to the signal line 121 in step S203. This activation of the logical page information continues until the invalidation of the logical page address is completed and the entire address range is inactivated (steps S204 and S205).”  Uchibori column 4 lines 10-17.  With respect to claim interpretation, note that the recited “bus transceiver module” and the “interconnection unit” read on the connection between the instruction decoder and the invalidation bus and the invalidation bus of Uchibori (respectively).  See also Uchibori figure 2.  “Claim scope is not limited by claim language that suggests or makes optional but . . . does not limit a claim to a particular structure.”  MPEP § 2111.04.  At least the “bus transceiver module” does not limit to a particular structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (the combination of the bus structure of Uchibori do not change the function of the device other than use of the structure itself.); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (each element in the teachings of the references perform in combination the same as separately); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill in the art would have recognized that the combination of the bus structure of Uchibori with the teachings of the prior art would have been predicable). See MPEP § 2143(I)(A).) a forwarding request transceiver unit adapted to receive the virtual memory operation instruction broadcast by the interconnection unit and send the virtual memory operation instruction to a virtual memory operation unit; (“Referring to FIG. 6, when the invalidation controller 120 receives an invalidation message via the invalidation bus 400 in step S201, the invalidation controller 120 outputs a logical page address to be invalidated to the TLB 140 in step S202[.]”  Uchibori column 4 lines 10-14.  With respect to claim interpretation, note that the recited “forwarding request transceiver unit adapted to receive the virtual memory operation instruction” and the “virtual memory operation unit” read on the connection between the invalidation bus and the invalidation controller and the invalidation controller of Uchibori (respectively).  See also Uchibori figure 2.  “Claim scope is not limited by claim language that suggests or makes optional but . . . does not limit a claim to a particular structure.”  MPEP § 2111.04.  At least the recited “forwarding request transceiver unit” does not limit to a particular structure.) and the virtual memory operation unit, adapted to perform a virtual memory operation on data in the translation lookaside buffer or the first (“During operation, processor cores in the processing system may modify page table entries in the page table (e.g., change virtual address to physical address translation information for the page table entries, change a read/write property for page table entries, etc.). In order to avoid inconsistencies between the page table and copies of page table entries held in TLBs in other processors in the computing device, a processor core that initiated the modification of the page table entry (or an “initiating processor”) performs an operation called a “TLB shootdown.” Generally, during a TLB shootdown, a processor core that is to modify a page table entry causes other processor cores that may hold a cached copy of the page table entry to invalidate the cached copy, thereby avoiding the inconsistencies.” Basu paragraph 0013.  “Thus, if a large number of processor cores have copies of the information from the page table entry that is being modified cached in their TLBs, sending a TLBi instruction via hardware to all of the processor cores of the processing system will be more efficient than performing a TLB shootdown using an IPI.”  Basu paragraph 0015.)
2. The processor core according to claim 1 wherein 
the virtual memory operation unit is further adapted to send result information to the interconnection unit, and the bus request transceiver module is further adapted to receive returned information from the interconnection unit.  (“Upon receiving the IPI, each of the other processor cores invalidates an entry in the corresponding TLB containing the page table entry, if such an entry exists in the corresponding TLB. Each other processor core also returns, to the initiating processor core, an acknowledgement. The initiating processor core collects the acknowledgements and, when an acknowledgement has been received from each of the other processor cores, the initiating processor core proceeds with subsequent operations.”  Basu paragraph 0014.)
5. The processor core according to claim 1 wherein 
the instruction processing unit is further adapted to acquire a sharing attribute of an operation address in the virtual memory operation instruction, and send the sharing attribute to the interconnection unit through the bus request transceiver module.  (“However, the TLBi mechanism broadcasts the TLB invalidation signal to every processor core in the system, because the initiating processor hardware does not know which processor cores could have translations of the affected page or pages cached in their TLBs. The OS kernel accesses this information by monitoring access bits in the page tables or by keeping track of which processor cores a process has run on, so an IPI-based shootdown mechanism only sends IPIs to processor cores that could potentially have a cached translation. If there are only a few processor cores that have a cached translation and therefore require a TLB shootdown, a targeted IPI may be more efficient than a broadcast TLBi. Accordingly, the OS kernel employs a heuristic to determine whether it is more efficient to perform the TLB shootdown using an IPI or by broadcasting a TLBi instruction, and selects the more efficient mechanism for performing the TLB shootdown.”  Basu paragraph 0017.)
6. The processor core according to claim 1 wherein the virtual memory operation comprises at least one of a following operations: 
deleting a corresponding page table entry in the translation lookaside buffer; and deleting data that a corresponding physical address of the first memory points to.  (“In some embodiments, a write to the migrated page 150 triggers the invalidation of the page in the destination memory 115, at which point the original copy of the page 150 is removed from memory 120 and its page table entry is updated to refer to the new physical page 150 in the destination memory 115.”  Basu paragraph 0022.  “In response to migration or duplication of pages, the processor cores 105, 110 insert entries into the corresponding TLBs 140, 145 to map a virtual address of the migrated or duplicated page to a physical address in the destination memory location and modifies a corresponding entry in one or more of the page tables 130, 135.”  Basu paragraph 0023.  “In response to a processor core 105, 110 remapping a virtual address to a new physical address, or changing permission bits for a mapped address, an operating system (OS) (in some embodiments, an OS kernel) 170 must purge stale or outdated address translations. A TLB shootdown is used to invalidate stale or outdated address translations in the TLBs 140, 145.”  Basu paragraph 0024.)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Basu, Uchibori, and Karlson (US 2011/0231612)
3. The processor core according to claim 1, wherein 
the first memory comprises at least one of a cache and a tightly coupled memory, and the first memory and the translation lookaside buffer are located inside the processor core.  (Basu teaches both a TLB and processor cache.  See e.g. paragraphs 0032 and 0033.
The previously cited art does not expressly teach the location of the cache or TLB with respect to the processor core.
Karlson teaches: “Although FIG. 1 illustrates processor cores 102, core pipelines 104, L1 TLBs 106, L1 caches 108, shared L2 TLB 110, and/or shared L2 cache 112 as being included in processor 101, in alternative embodiments some or all of these mechanisms are external to processor 101. For instance, these mechanisms may be incorporated into hardware modules external to processor 101.”  Karlson paragraph 0080.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Karlson as an instance of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (there is a known need to put the L1 cache and TLB in some location).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (The L1 cache and TLB can be placed either inside or outside of the processor). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (One of ordinary skill could have pursued putting the processor cache and TLB either inside or outside the core with a reasonable expectation of success).  See MPEP § 2143(I)(E).)
4. The processor core according to claim 1 wherein 
the first memory comprises a cache and the cache and the translation lookaside buffer are located outside the processor core.  (Basu teaches both a TLB and processor cache.  See e.g. paragraphs 0032 and 0033.
The previously cited art does not expressly teach the location of the cache or TLB with respect to the processor core.
Karlson teaches: “Although FIG. 1 illustrates processor cores 102, core pipelines 104, L1 TLBs 106, L1 caches 108, shared L2 TLB 110, and/or shared L2 cache 112 as being included in processor 101, in alternative embodiments some or all of these mechanisms are external to processor 101. For instance, these mechanisms may be incorporated into hardware modules external to processor 101.”  Karlson paragraph 0080.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Karlson as an instance of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (there is a known need to put the L1 cache and TLB in some location).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (The L1 cache and TLB can be placed either inside or outside of the processor). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (One of ordinary skill could have pursued putting the processor cache and TLB either inside or outside the core with a reasonable expectation of success).  See MPEP § 2143(I)(E).)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Multiprocessor system having plural memory locations for respectively storing TLB-shootdown data for plural processor nodes
US 20060026359 A1
“[0016] At step S5, node N1 broadcasts a request for a TLB shootdown by activating an interrupt and asserting a vector corresponding to memory space TS1. Nodes N2 and N3 respond to the request by reading the shootdown specification from space TS1 and implementing the indicated purge at step S6. Each receiving processor N2, N3 reports successful completion of the purge by setting dedicated flags F12 and F13 (shown in FIG. 1) at step S7. Node N1 can repeatedly examine flags F12 and F13. Once all flags are set, node N1 can detect by reading flags F12 and F13 that the shootdown request has been met at step S8. In response, node N1 releases ownership of the specified virtual addresses so that they are available for reassignment at step S9.”
Memory management in a multiprocessor system
US 20070005932 A1
"Embodiments include a system and method for maintaining translation lookaside buffer (TLB) consistency or coherency in a multiprocessor system. A coalescing component receives from a host system a list of TLB pages to be invalidated or purged. The coalescing component uses information of the TLB invalidation broadcast mechanism in use by a processor in the multiprocessor system to evaluate the list of TLB pages. The coalescing component generates a single TLB invalidation message with a variable invalidation range to cover multiple TLB pages of the list or the entire list of TLB pages to be invalidated, and the invalidation message is used to invalidate multiple TLB pages on multiple processors of the host system. Other embodiments are described and claimed." abstract
PRE-FETCHING FOR A SIBLING CACHE
US 20110231612 A1
"Computing device 100 can include a processor 101 with two or more processor cores 102, each of which includes a processor core pipeline 104, an L1 TLB 106, and an L1 cache 108. Processor cores 102 share a level-two (L2) TLB 110 and an L2 cache 112." paragraph 0033.  "Although FIG. 1 illustrates processor cores 102, core pipelines 104, L1 TLBs 106, L1 caches 108, shared L2 TLB 110, and/or shared L2 cache 112 as being included in processor 101, in alternative embodiments some or all of these mechanisms are external to processor 101. For instance, these mechanisms may be incorporated into hardware modules external to processor 101." paragraph 0080.
Interconnect Distributed Virtual Memory Message Preemptive Responding
US 20170286335 A1
"[0025] In DVM systems, DVM sources and coherent interconnects typically run five to ten times faster than DVM networks and DVM destinations. The DVM messages broadcast by the DVM sources include messages for DVM operations. Such operations include translation lookaside buffer (TLB) invalidate, synchronization, instruction cache invalidate, branch predictor invalidate, and hint operations. Broadcasting the DVM messages sends the DVM messages to all DVM sources and destinations."  paragraph 0025.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139